Citation Nr: 1632185	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-47 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2014 and January 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The most probative evidence of record is at least in equipoise as to whether the Veteran has thoracolumbar strain related to his active military service.

2.  The most probative evidence of record is against a finding that the Veteran's sleep apnea is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for thoracolumbar strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir.  2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were obtained, and the Veteran underwent VA examinations for the claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Back Disability

The Veteran seeks service connection for a back disability, which he asserts had       its onset during service.  During a March 2012 hearing before the Board, the    Veteran testified that around 1996 or 1997, he sustained an injury to his back while playing flag football during physical training.  He stated that he did not initially     seek treatment, but he eventually did when the pain became too strong.  Thereafter, the Veteran reported continued back pain, which was sometimes alleviated by chiropractic treatments.  He further testified that he has continued to have back      pain and muscle spasms since his discharge from active duty in 2008, noting that      he continues to treat his back pain with prescription medication, physical therapy,  and chiropractic treatments.

A review of the Veteran's service treatment records reflects that the Veteran denied any symptoms of recurrent back pain when he entered service.  A September 1997 service treatment record shows that the Veteran reported upper back pain after sustaining an injury playing football.  A physical examination revealed tenderness to palpation at T3 to T6 and limitation of motion of the thoracic spine.  

In October 1997, the Veteran again complained of continued back pain, and a physical examination revealed ligamentous-type tenderness medially at T3 to T6 between the scapula.  The assessment was a thoracic spine sprain.  Chiropractic treatment records from October 1997 show mild lower back spasm and diagnoses  of thoracic strain and lumbar sublux complex.  

In February 1998, the Veteran reported that his back pain resolved after chiropractic treatments until recently, when he began experiencing pain in the same area as       he did after the football injury.  He denied any re-injury or recent trauma.  The Veteran treated his pain with nonsteroidal anti-inflammatory drugs (NSAIDs), muscle relaxers, and exercise, all of which provided minimal relief.  A physical examination revealed tenderness to palpation along the mid spine and decreased range of motion due to pain.  X-rays revealed no obvious dislocations or fractures, but the treatment provider noted, with a question mark, inequality along the surface of the vertebrae, degenerative joint disease, and arthritic changes.  The assessment was neck/upper mid back pain of unknown etiology, status post fall onto the head with recurrence of pain.  The treatment provider questioned whether the Veteran had a strain, sprain, or malalignment of the vertebral column.  

On a March 1998 report of medical history, the Veteran reported recurrent back pain, and a March 1998 service treatment record shows a diagnosis of a recurrent thoracic strain, presently resolved at the time of the visit.  

In July 2001, the Veteran reported severe lower back, hip, and buttock pain, and a "popping" sensation in the lower spine while performing upper body dips.  His symptoms progressively worsened to the point where it hurt to run, walk, or move about.  A physical examination revealed tenderness to palpation medially to the posterior superior iliac spine, and sacroiliac tenderness to Gaenslen's test, bilaterally.  The assessment was a low back strain.  The Veteran was placed on light duty for ten days, and the treatment provider recommended ice cold compresses, Motrin, and back strengthening exercises.

On a January 2004 report of history accompanying a reenlistment physical examination, the Veteran reported recurrent back pain, for which he received chiropractic treatments.  

In February 2005, the Veteran reported worsening chronic lower back pain since  the football injury.  The assessment was sacroiliitis, and the Veteran was prescribed Cyclobenzaprine, Naproxen, and Tramadol.  

A June 2006 service treatment record shows that the Veteran reported lower back pain for years.  The assessment was non-specific backache, and the Veteran was prescribed medication for pain and muscle spasms.  

In September 2007, the Veteran reported intermittent back pain, which started in the upper back and radiated to the mid and lower back, lasting about a week each time.  
The Veteran again sought treatment for back pain on several occasions between September 2007 and October 2007.  A physical examination revealed tenderness to palpation in the upper, middle, and lower back and pain with range of motion.  The diagnosis was thoracic back strain.  

October 2007 service treatment records show multiple complaints of recurrent lower back pain with tenderness to palpation along the thoracic and lumbosacral spine.  It was noted that the Veteran's back pain intermittently improved with chiropractic treatment, but lasted several days if untreated.  The diagnoses included thoracic strain, sacroiliitis, lumbago, and segmental dysfunction of lumbar and thoracic regions.

November 2007 service treatment records show continued complaints of chronic back pain, lumbar/lumbosacral spine abnormalities, tenderness to palpation over mid lower back, spasms, and limited forward range of motion, secondary to pain and spasms.  

Upon the Veteran's discharge from active duty, the examiner who conducted the Veteran's separation examination indicated that the Veteran had chronic back pain issues for more than ten years without any associated trauma, which was evaluated and treated by chiropractic adjustments, physical therapy, NSAIDs, and muscle relaxants.  It was noted that past imaging studies revealed inconclusive findings, and the Veteran's back pain produced acute exacerbations with some described limitations with work, but no ongoing functional impairment.  The examiner  further noted that at the time of the separation examination, the Veteran continued to receive chiropractic treatments.

Post-service VA treatment records show continued complaints of chronic back   pain, which the Veteran related to the in-service football injury, and treatment    with chiropractic adjustments, NSAIDs, heat, stretching, and a TENS unit.  

The Veteran underwent a VA examination in September 2010, during which he reported injuring his back in service playing football and undergoing physical therapy and chiropractic treatments.  At the time of the examination, the Veteran reported constant pain about four days a week in the thoracic spine and intermittent pain the lumbar area.  It was noted that Veteran's back pain experienced intermittent periods of remission, but overall responded poorly to treatment.  The examiner   noted subjective tenderness in the thoracic spine between the left medial scapular border and the spine.  X-rays revealed no evidence of acute fracture, subluxation     or focal bony lesion; paravertebral soft tissues were unremarkable; and generalized osteopenia was suspected.  The examiner indicated that that a physical examination and x-rays revealed no diagnosis related to the Veteran's subjective complaints of back pain.  The examiner further stated that:

[I]n review of [the Veteran's] chart he was given various diagnoses by different practitioners.  These included back strain, thoracic strain, segmental dysfunctions, diagnosed by chiropractors treating him, and sacroiliitis.  These are all more symptoms rather than the specific diagnoses, and all of them refer to discomfort in the thoracolumbar spine area.

In June 2011, the Veteran submitted the following letter from his private physician, in relevant part:

A review of [the Veteran's] service medical records reveals that during active duty, he experienced a back injury while playing football, which resulted in chronic back pain.  He was seen at a military clinic three times in 1997 for thoracic-spine strain, back pain, and low back spasms.  He was seen twice in 1998 for neck, upper, and mid back pain related to his original injury.  In July of 2001, he was seen in clinic for back pain and "popping"  to his lower spine. 

He continued with chronic low back pain and was seen in February 05 2005 and January 2006 and had four visits in 2007 related to low back pain.  He was seen by physical therapy and chiropractic clinic who further diagnosed "segmental dysfunction of lumbar and thoracic regions."  On a physical exam[ination] performed [in] November . . . 2007, he cited a history of chronic back pain issues treated by physical therapy and chiropractors.  He was again    seen three times in 2007 for lumbago and segmental dysfunction of pelvic, lumbar, and thoracic regions.  

[The Veteran] continues with chronic back pain today  and takes over-the-counter medication constantly for the pain.  I offer this narrative in order to demonstrate that his current back problems began during this patient's military service.

During a December 2015 VA examination, the Veteran reported injuring his back playing football during service and current symptoms of mid and lower back pain all of the time, with increased pain one week per quarter.  He stated that he treated his pain with Naproxen, Flexeril, heat, stretching, a TENS unit, and chiropractic adjustments.  A physical examination of the spine was normal, and x-rays revealed no acute bony process of the thoracic or lumbar spine.  The examiner provided the following opinion:

[The] Veteran currently reports back pain and he has a chiropractor description of the pain symptom.  [The] Veteran does not have a medically diagnosed chronic condition or diagnosis for his mid (thoracic) or lower (lumbar) back.  [The] Veteran has the symptoms of pain and no back diagnosis or condition.  [The] Veteran had a few instances where he had difficulty with his mid and lower back . . . that were self-limited or resolved without residual with treatment while in the service.  These conditions he experienced are commonly resolved within days to weeks including strain, sprain, and segmental dysfunction.  [The] Veteran had a normal neurological and musculoskeletal examination documented by a physical medicine and rehabilitation physician (when     he was being evaluated for an unrelated condition            in [November 2012]).  This is consistent with my examination of the Veteran today.  When he is able         to give full effort with distraction his musculoskeletal   and neurological back (thoracic and lumbar) exams are normal.  There is no back condition (thoracic back strain and lumbago) or back diagnosis that is a continuation      or maturation of the back complaints in service or is otherwise related to service.  Therefore, the claimed condition of a back condition/thoracic back strain and lumbago was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

In summary, the record establishes that the Veteran denied a history of back pain when he entered service and sustained an injury to his back during active duty.  Thereafter, the record shows treatment for pain in the thoracic and lumbar spine   areas on numerous occasions from 1997 until his discharge in 2008.  Service treatment records showed objective evidence of tenderness to palpation and  decreased range of motion on several occasions, as well as in-service diagnoses        of recurrent thoracic strain, thoracic sprain, low back strain, sacroiliitis, lumbago,   and segmental dysfunction of lumbar and thoracic regions.  The examiner who conducted the Veteran's separation examination noted that the Veteran had a history of back pain for 10 years, for which he continued to receive treatment at the time of discharge.  A month after the Veteran's discharge from active duty, he filed a service connection claim for a back disability, and the record shows continued complaints of and treatment for back pain ever since.  

Although the September 2010 VA examiner indicated that the Veteran did not   have a diagnosis of a back disability, the examiner acknowledged that the Veteran experienced chronic thoracic and lumbar spine pain, with intermittent periods        of remission, which responded poorly to treatment.   Additionally, although the December 2015 VA examiner indicated that the only diagnoses of record were "a chiropractor['s] description of the pain symptom," service treatment records show in-service diagnoses of a thoracic strain, sacroiliitis, and lumbago rendered by physicians and a physician's assistant.  Furthermore, the December 2015 VA examiner's characterization of the Veteran's back condition as being "resolved without residual," is inconsistent with the medical evidence of record showing nearly twenty years of recurrent back pain without any injury or trauma since the  in-service football injury.  Moreover, the Veteran's private treatment provider reviewed the Veteran's medical records and opined that his current back problems began during service.  

Based on the foregoing, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and therefore, service connection for a thoracolumbar spine strain is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

The Veteran asserts that his sleep apnea had its onset during service.  During           a March 2012 hearing before the Board, the Veteran testified that he noticed symptoms of daytime sleepiness during service, and fellow service members told him that he stopped breathing during the night.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

A review of the Veteran's service treatment records reveals no diagnosis of sleep apnea during service.  Service treatment records indicate that in November 2007, the Veteran reported having sleep apnea for the past several years, which he wanted to discuss with a treatment provider.  The following day, the Veteran reported difficulty getting adequate sleep since returning from Iraq in early 2003.  He reported frequently waking during the night and daytime sleepiness and somnolence.  The Veteran denied any choking sensation or headache when waking up during the night.  The Veteran's spouse reported that the Veteran snored, but there were no episodes of apnea or paroxysmal nocturnal dyspnea.  The Veteran also endorsed symptoms of talking while asleep, nightmares, and sleepwalking.  The assessment was a sleep disorder, and the Veteran was referred for a psychiatric evaluation and a sleep study.  The record does not show that the Veteran followed up with a sleep study prior to his discharge from active duty.

During an August 2010 VA examination, the Veteran reported symptoms of depression and difficulty sleeping.  It was noted that the Veteran did not have a history of sleep apnea symptoms.  The diagnoses included depression and alcohol use to self-medicate in order to forget his experiences in Iraq, sleep, and avoid nightmares.  

A March 2011 VA psychology note indicates that the Veteran reported difficulty sleeping, intrusive memories, nightmares, anxiety, depressed mood, and symptoms of sleep apnea.  The diagnosis was depressive disorder, and the Veteran was referred for a sleep study.  

The Veteran underwent a sleep study in April 2011.  The record shows that prior to the sleep study, the Veteran reported symptoms of nighttime restlessness, waking prematurely, daytime sleepiness, graphic dreams, and feeling panicky.  The Veteran also stated that he was observed to stop breathing or gasping for air during the night.  He did not check the box indicating that he had a prior diagnosis of sleep apnea, and it was noted that he had not undergone a sleep study.  A June 2011 VA treatment record indicates that the sleep study results were consistent with mild to moderately severe sleep apnea. 

The Veteran underwent a VA examination in December 2015, during which he reported sleeping better now that he uses a continuous positive airway pressure (CPAP) machine.  The examiner indicated that the Veteran was diagnosed with obstructive sleep apnea in June 2011.  After reviewing the evidence of record, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  In support of this, the examiner provided the following rationale:

[The] Veteran currently has sleep apnea on a study from 2011 when he exhibited symptoms that were consistent with the diagnosis.  Review of the medical records show no signs, symptoms of sleep apnea while in the service.  [The] Veteran had a diagnosis of sleep disruption (non-organic sleep disorder) related to insomnia/mental health issues while in the service, but no sleep apnea, condition, diagnosis, signs, or symptoms.

Although the Veteran testified that fellow service members told him that he stopped breathing during the night, his statements are not consistent with the evidence more contemporaneous to service.  Notably, the record does not show that the Veteran mentioned this in November 2011, when he told a treatment provider that he had sleep apnea for years and requested to discuss it further.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d   110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of   a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").   The record shows that the Veteran did not tell a treatment provider that he stopped breathing during the night until 2011, over three years after service.  Moreover, the November 2007 service treatment record indicates that the Veteran did not experience episodes of apnea or paroxysmal nocturnal dyspnea.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Furthermore, the August 2010 VA examiner reviewed the medical evidence of record and concluded that the Veteran did not have sleep apnea symptoms during service.  Accordingly, the Veteran's assertions that he was told by fellow service members that he stopped breathing during the night are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against  a veteran's lay evidence).   

While the Veteran believes that his sleep apnea began during service, and indeed told in-service treatment providers that he had sleep apnea, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such     an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Sleep apnea requires a sleep study to diagnose, and the diagnosis       and etiology of sleep apnea is not a matter capable of lay observation, as such requires medical expertise to determine.  The Veteran was not diagnosed with   sleep apnea until over three years after service, and whether the symptoms he reportedly experienced during service are in any way related to his current disability is a matter that requires medical expertise.  See, e.g. Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion is not competent medical evidence as to a diagnosis during service or the etiology of his current sleep apnea.  See Jandreau, 492 F.3d 1376-77. 

The Board finds the December 2015 opinion of the VA examiner to be highly probative.  The examiner reviewed the entire claims file, conducted a thorough physical examination, and supported the opinion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Notably, the examiner indicated that the Veteran's in-service sleep disorder was attributable to his mental health condition.  The Board notes that in an August 2012 rating decision, service connection was granted for posttraumatic stress disorder (PTSD), and a 50 percent rating was assigned, in part, due to chronic sleep impairment.   Thus, the Veteran has been compensated for symptoms of disrupted sleep caused  by a mental health condition.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for sleep apnea is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea, the doctrine is not for application.  See Gilbert,    1 Vet. App. at 56.


ORDER

Service connection for a thoracolumbar strain is granted.

Service connection for sleep apnea is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


